



Exhibit 10.31


TOLL BROTHERS, INC.
2019 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(TOTAL SHAREHOLDER RETURN PERFORMANCE BASED)


This Restricted Stock Unit Agreement (this “Agreement”) documents the grant of a
number of Restricted Stock Units (the “RSUs”) as set forth on Schedule A
attached hereto by Toll Brothers, Inc. (the “Company”) pursuant to the terms of
the Toll Brothers, Inc. 2019 Omnibus Incentive Plan (the “Plan”) on this
[_____](the “Date of Grant”) to [_____](the “Grantee”). Subject to the terms of
the Plan and this Agreement, each RSU represents the right to receive one share
of Common Stock at the date specified herein, or such greater or lesser number
of shares of Common Stock as provided in Schedule A hereto (the “Shares”).
1.    Definitions. All capitalized terms contained in this Agreement shall have
the meaning set forth in the Plan unless otherwise defined herein (including
Schedule A).
2.    Performance-Based Vesting. The RSUs shall, except to the extent
accelerated vesting is provided for under the terms of the Plan or as set forth
in this Agreement, become vested and Grantee shall be entitled to receipt of the
Shares subject to the RSUs only if the performance metrics, if any, described in
Schedule A, attached hereto and made a part hereof, are satisfied; subject to
the Grantee’s continued employment through the Performance Measurement Date.
3.    Vesting Upon Death or Disability; Retirement.
(a)     Death or Disability. Notwithstanding any of the provisions in Section 2,
the Target Award with respect to any non-completed TSR Measurement Period shall
become fully vested in the event the Grantee’s service as an employee of the
Company and its Affiliates terminates by reason of the Grantee’s death, or by
reason of the Grantee’s Disability prior to the Performance Measurement Date.
(b)     Retirement. Notwithstanding any of the provisions in Section 2, in the
event the Grantee’s service as an employee or as a member of the Board of the
Company terminates due to Grantee’s voluntary termination on or after attainment
of either (i) age 58 and following the completion of at least ten years of
service to the Company or any of its Affiliates or (ii) age 62 following the
completion of at least five years of service to the Company or any of its
Affiliates (“Retirement”) at any time prior to the Performance Measurement Date,
the Grantee shall remain be entitled to receive all Vested RSUs (based on actual
performance over the full TSR Measurement Period) that Grantee otherwise would
have earned had Grantee remain employed through the Performance Measurement
Date.
4.    Vesting Upon Change in Control Covered Termination. Notwithstanding any of
the provisions of Section 2, in the event that the Grantee’s employment with the
Company and its Affiliates is terminated under circumstances that would meet the
definition of a “Change in Control Covered Termination” under the Company’s
Executive Severance Plan in effect on the Date of Grant (regardless of whether
Grantee is eligible for benefits under the Executive Severance Plan) during the
TSR Measurement Period, then the Target Award number of RSUs shall become fully
vested.
5.    Delivery of Shares. Shares subject to RSUs that vest (together with any
payments due pursuant to Paragraph 6 in respect of such Shares) shall be
delivered Grantee (or the person to whom ownership rights may have passed by
will or the laws of descent and distribution), on or as soon as administratively
practicable after the first to occur of the following, in all cases subject to
Paragraph 5(d):
(a)     For RSUs that have vested under Paragraphs 2 “Performance-Based Vesting”
or 3(b) “Retirement”, a date selected by the Company between [_____] and
[_____];
(b)     For RSUs that have vested under Paragraph 3(a) “Death or Disability”,
the date of Grantee’s termination of employment;




--------------------------------------------------------------------------------





(c)     For RSUs that have vested under Paragraph 4 “Vesting Upon Change in
Control Covered Termination,” the date of the Grantee’s Change in Control
Covered Termination;
(d)     Delivery of the Shares by reason of Grantee’s termination of employment
shall be delayed until the six (6) month anniversary of the date of Grantee’s
termination of employment to the extent necessary to comply with Code Section
409A(a)(B)(i), and the determination of whether or not there has been a
termination of Grantee’s employment with the Company shall be made by the
Committee consistent with the definition of “separation from service” (as that
phrase is used for purposes of Code Section 409A, and as set forth in Treasury
Regulation Section 1.409A-1(h)).
The Company shall, without payment from Grantee (or the person to whom ownership
rights may have passed by will or the laws of descent and distribution) for the
Shares, other than any required withholding taxes, as provided in Paragraph 10,
below, (i) deliver to Grantee (or such other person) a certificate for the
Shares being delivered or (ii) deliver electronically to an account designated
by Grantee (or such other person) the Shares being delivered, in either case
without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, consistent with the terms of the
Plan. The Company may condition delivery of the Shares upon the prior receipt
from Grantee (or such other person) of any undertakings which it may determine
are required to assure that the Shares being delivered are being issued in
compliance with federal and state securities laws. The right to any fractional
Shares shall be satisfied in cash, measured by the product of the fractional
amount times the fair market value of a Share on the date the Share would
otherwise have been delivered, as determined by the Committee.
6.    Dividends. Grantee shall not be entitled to any cash, securities or
property that would have been paid or distributed as dividends with respect to
the Shares subject to this Agreement prior to the date the Shares are delivered
to Grantee; provided, however, that the Company shall keep a hypothetical
account in which any such items shall be recorded, and shall pay to Grantee the
amount of such dividends (in cash or in kind as determined by the Company) on
the same date and to the same extent (if at all) that the Shares to which such
payments or distributions relate are required to be delivered under this
Agreement.
7.    Forfeiture. All of the RSUs and Grantee’s rights to receive Shares,
whether or not vested, and any payment hereunder shall be forfeited if Grantee
is terminated from employment and the Committee (or, with respect to any Grantee
who is not an “officer” as defined for purposes of Paragraph 16 of the Exchange
Act, its designee) determines that the Grantee was dismissed for Cause. If
Grantee’s service as an employee of the Company terminates for any reason other
than death, Disability, Retirement, a Change in Control Covered Termination or
termination for Cause, then upon that termination Grantee shall forfeit all RSUs
that have not become vested on or before the date of such termination, and no
Shares shall be delivered nor payment made in respect of such RSUs.
8.    Non-Transferability of the RSUs. Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise dispose of the RSUs at any time.
Notwithstanding the foregoing, in the event of Grantee’s death, the RSUs may be
transferred by will or by the laws of descent and distribution.
9.    Rights of Grantee. Grantee shall have none of the rights of a shareholder
at any time prior to the delivery of the Shares subject to this Agreement,
except as expressly set forth in the Plan or herein.
10.    Withholding Taxes. Grantee shall be responsible to pay to the Company the
amount of withholding taxes as determined by the Company on the date the Shares
are delivered. At the Grantee’s option, Grantee shall have the right to
relinquish to the Company a portion of the Shares having a fair market value,
based on the closing price of the Common Stock on the NYSE on such delivery
date, equal to the amount the Grantee would otherwise be required to pay to the
Company on such delivery date by reason of applicable withholding taxes, in lieu
of paying that amount to the Company in cash. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to him
or her any taxes required to be withheld for federal, state or local law in
connection with this Agreement.
11.    Notices. Any notice to the Company under this Agreement shall be made in
care of the Committee to the office of the General Counsel, at the Company’s
main offices. Any notice to be given to the Grantee shall be addressed to the
Grantee at the address then appearing on the personnel records of the Company or
the Affiliate of the Company by which he or she is employed, or at such other
address as either party hereafter may designate in writing to the other. The
Company may provide any notice hereunder through electronic means, including
through the Company’s equity plan administrator.




--------------------------------------------------------------------------------





12.    Legal Requirements. If the listing, registration or qualification of
Shares deliverable in respect of an RSU upon any securities exchange or under
any federal or state law, or the consent or approval of any governmental
regulatory body is necessary as a condition of or in connection with the
issuance of such Shares, the Company shall not be obligated to issue or deliver
such Shares unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. If registration is considered
unnecessary by the Company or its counsel, the Company may cause a legend to be
placed on any Shares being issued calling attention to the fact that they have
been acquired for investment and have not been registered. The Committee may
from time to time impose any other conditions on the Shares it deems necessary
or advisable to ensure that Shares are issued and resold in compliance with the
Securities Act of 1933, as amended.
13.    Grant of RSU Not to Affect Service. The grant of the RSUs shall not
confer upon Grantee any right to continue as an employee of the Company or to
serve in any other capacity for the Company or any Affiliate.
14.    Acceleration. The Committee shall have the authority to accelerate
vesting in its own discretion in amounts and under circumstances where the
Committee deems it equitable to do so and on conditions reasonably imposed by
the Committee.
15.    Certain Covenants. In order to induce the Company to enter in this
Agreement and grant the RSU, Grantee acknowledges and agrees as follows:
(a)     Confidentiality. At all times during the term of Grantee’s employment
with the Company or its Affiliates, and at all times thereafter, Grantee shall
hold in confidence, and not use, except for the benefit of the Company and its
Affiliates, or disclose to any person, firm, corporation, or other entity
without written authorization of the Company, any Confidential Information (as
defined below) that Grantee obtains or creates. Grantee further agrees not to
make copies of such Confidential Information except as authorized by the
Company. “Confidential Information” means information that the Company or its
Affiliates has or will develop, acquire, create, compile, discover, or own, that
has value in or to the business of the Company or its Affiliates that is not
generally known and that the Company wishes to maintain as confidential. Grantee
understands that Confidential Information includes, but is not limited to, any
and all non-public information that relates to the actual or anticipated
business and/or products, research, or development of the Company or its
Affiliates, or to the Company’s or its Affiliate’s technical data, trade
secrets, or know-how, including, but not limited to, research, product plans, or
other information regarding the Company’s or its Affiliate’s products or
services and markets, customer lists, and customers (including, but not limited
to, customers of the Company or its Affiliates on whom Grantee called or with
whom Grantee may become acquainted during the term of his or her employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company or its Affiliates either
directly or indirectly in writing, orally, or by drawings or inspection of
premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by Grantee or others who were under confidentiality obligations as to
the item or items involved or (ii) any information that Grantee is required to
disclose to, or by, any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”);
provided, however, that in such event Grantee will give the Company prompt
written notice thereof so that the Company or its Affiliate may seek an
appropriate protective order and/or waive in writing compliance with the
confidentiality provisions in this Agreement.
(b)     Permitted Disclosure. Nothing in this Agreement shall prohibit or impede
Grantee from communicating, cooperating or filing a complaint with any
Governmental Entity with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Grantee
understands that Grantee does not need the prior authorization of (or to give
notice to) the Company regarding any such communication or disclosure. Grantee
further understands and acknowledge that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Grantee understands and acknowledges further that an individual who
files a lawsuit fo




--------------------------------------------------------------------------------





r retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Notwithstanding the foregoing, under no
circumstance will Grantee be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Company or any of its
Affiliates without prior written consent of the Company’s General Counsel or
other officer designated by the Company.
(c)     Non-Disparagement. Grantee agrees that during the term of Grantee’s
employment with the Company or its Affiliates, and at all times thereafter,
Grantee will not make any disparaging or defamatory comments regarding the
Company or any of its Affiliates or their respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of Grantee’s relationship with the Company or any of its Affiliates
or any conduct or events which precipitated any termination of Grantee’s
employment from the Company or any of its Affiliates. However, Optionee’s
obligations under this subparagraph (c) shall not apply to (i) disclosures
required by applicable law, regulation, or order of a court or governmental
agency or (ii) disclosures or communications described in Paragraph 13(b) of
this Agreement or otherwise protected from restriction under applicable law.
(d)     Non-Solicitation. Grantee agrees that during the term of Grantee’s
employment with the Company and its Affiliates, and for the one-year period
thereafter, Grantee shall not, directly or indirectly for Grantee’s own account
or for the account of any other individual or entity, (A) encourage, solicit, or
induce, or in any manner attempt to encourage, solicit, or induce, any person
employed by, or providing consulting services to, the Company or any of its
Affiliates to terminate such person’s employment or services (or in the case of
a consultant, materially reducing such services) with the Company or any of its
Affiliates, (B) hire any individual who was employed by the Company or any of
its Affiliates within the six (6)-month period prior to the date of such hiring,
or (C) encourage, solicit, or induce, or in any manner attempt to encourage,
solicit, or induce, any current or prospective client, customer, licensee,
supplier, or other business relation of the Company or any of its Affiliates, or
any such relation that was a client, customer, licensee or other business
relation within the prior six (6)-month period, in each case, with whom Grantee
transacted business or whose identity became known to Grantee in connection with
Grantee’s relationship with, or employment by, the Company or any of its
Affiliates, to cease doing business with or reduce the amount of business
conducted with the Company or its Affiliates, or in any way interfere with the
relationship between any such relation and the Company or any of its Affiliates.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws’ provisions thereof. OPTIONEE IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED
BY OR AGAINST OPTIONEE IN RESPECT OF OPTIONEE’S RIGHT OR OBLIGATIONS HEREUNDER.
17.    Acceptance of Terms and Conditions. By physically or electronically
acknowledging this Award, Grantee agrees to and acknowledges the following:
(a)     Grantee acknowledges receipt of a copy of the Plan prospectus, included
in which is a summary of the terms of the Plan. The summary contained therein is
qualified in its entirety by reference to the terms of the Plan, copies of which
are available with the Company’s public filings with the United States
Securities and Exchange Commission at www.sec.gov, or by oral or written request
directed to the Company. Grantee represents that he is familiar with the terms
and provisions of the Plan, and hereby accepts the RSUs, subject to all of the
terms and provisions thereof. Grantee agrees to hereby accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement;
(b)     Grantee understands and agrees that this Agreement and the Plan
constitute a binding agreement between Grantee and the Company and represent the
entire understanding between Grantee and the Company regarding the Award, and
that any prior agreements, commitments or negotiations concerning the Award are
replaced and superseded;
(c)     Grantee acknowledges the authority of the Committee, or its designee, to
administer and interpret the terms and conditions set forth in this Agreement
and the Plan; and




--------------------------------------------------------------------------------





(d)     Grantee acknowledges that this Agreement contains provisions that may
impact your ability to take certain actions during and after your employment
with the Company, and that any breach of the covenants contained in this
Agreement, including but not limited to those contained in Paragraph 15, may
constitute Detrimental Activity as such term is defined in the Plan.








--------------------------------------------------------------------------------





SCHEDULE A
Target Award: ____________ RSUs
1.
[DEFINITIONS]



2.
[PERFORMANCE VESTING CONDITIONS]



3.
[DETERMINATION OF AWARD]



4.
[SETTLEMENT OF RSUS]





